Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments


1.	Applicant's arguments filed on 05/12/2022 with respect to claims 1-3 and 5-21 have been considered but are moot in view of the new ground(s) of rejection.

2.	Claim 4 cancelled.


35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

5.	Claim limitations in claims 18-21 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use the word “means” coupled with such functional languages as “receiving”, “synthesizing” without reciting sufficient structure to achieve the function.  Furthermore, the word “means” is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 18-21 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitations: digital handwriting synthesis techniques and systems to Fig. 1 ([0023-0024]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Resendez Rodriguez et al. (U.S. PUB. 2019/0087653 hereinafter, “Resendez Rodriguez”) in view of Cirimele et al. (U.S. PUB. 2020/0257898 hereinafter, “Cirimele”).

Consider claim 12, Resendez Rodriguez teaches a system comprising: an input module implemented by a computing device to receive at least one user input text specifying text that includes a plurality of characters and a selection of a digital ink style (page 3 [0027] and [0029]); a style selection module implemented by the computing device to obtain normalization parameters corresponding to the digital ink style based on the selection (page 2 [0022]).
Resendez Rodriguez does not explicitly show that a machine-learning module implemented by the computing device to synthesize digital handwriting data, the machine learning module including a machine-learning model configured to generate stroke prediction data describing at least one digital ink stroke by processing the plurality of characters of the text together and adjust the stroke prediction data based on the normalization parameters.
In the same field of endeavor, Cirimele teaches a machine-learning module implemented by the computing device to synthesize digital handwriting data, the machine learning module including a machine-learning model configured to generate stroke prediction data describing at least one digital ink stroke by processing the plurality of characters of the text together and adjust the stroke prediction data based on the normalization parameters (fig. 3, pages 4-5 [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use, a machine-learning module implemented by the computing device to synthesize digital handwriting data, the machine learning module including a machine-learning model configured to generate stroke prediction data describing at least one digital ink stroke by processing the plurality of characters of the text together and adjust the stroke prediction data based on the normalization parameters, as taught by Cirimele, in order for providing interactive editing of electronic text using electronic handwriting. A goal of the electronic handwriting is to encourage creativity and freeform mixed layouts where drawings, figures, and text may be placed anywhere in the document.

Consider claim 13, Cirimele further teaches wherein the text includes a plurality of characters represented, respectively, using a plurality of text fields and the generating of the stroke prediction data is performed in parallel for the plurality of characters in the text together by the machine-learning model configured as a transformer machine learning model (pages 4-5 [0047]).

Consider claim 14, Resendez Rodriguez further teaches wherein the machine-learning model is a transformer machine learning model (page 4 [0043]).

Consider claim 16, Cirimele further teaches an updating module implemented by the computing device to update the normalization parameters based on a third user input specifying a digital ink sample (page 6 [0059]).

Consider claim 17, Resendez Rodriguez further teaches wherein machine-learning module is configured to generate the stroke prediction data by: generating a plurality of probability distribution functions as predicting a series of outcomes; and sampling the plurality of probability distribution functions to generate the at least one digital ink stroke (page 3 [0029]).

Consider claim 18, the previous rejections of claim 12 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 14 apply mutatis mutandis to corresponding claim 19.

Consider claim 21, Cirimele further teaches wherein the parallel processing of the plurality of characters of the text is performed together (page 5 [0054]).

Reasons for Allowance


8.	Claims 1-3 and 5-11 are allowed over the prior art record.

9.	The following is an examiner’s statement of reasons for allowance:

Resendez Rodriguez et al. (U.S. PUB. 2019/0087653 hereinafter, “Resendez Rodriguez”) teaches preserving styles and ink effects in ink-to-text can include receiving ink strokes, each ink stroke having associated ink parameters; receiving a command to convert one or more ink strokes to text; identifying text comprising characters and words from the one or more ink strokes; generating an appropriate coloring or style for each character or word based on the ink parameters associated with corresponding ink strokes, the appropriate coloring or style being generated based on a mapping between ink parameters and text parameters; and applying the appropriate coloring or style to the text.

Cirimele et al. (U.S. PUB. 2020/0257898 hereinafter, “Cirimele”) teaches a new segment of electronic handwriting is provided to a handwriting recognition module to obtain a plurality of textual interpretations of the new segment. The textual interpretations obtained from the handwriting recognition module are scored based on how each respective electronic handwriting representation would change a display of existing electronic content when the respective electronic handwriting representation is displayed substantially at the user designated position within or adjacent to the existing electronic content. Based on the scoring, an electronic handwriting representation corresponding to a respective textual interpretation of the plurality of textual interpretations is selected, and the existing electronic content is modified to include the selected electronic handwriting representation located substantially at the user designated position.

Consider claims 1-3 and 5-11, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving, by the computing device, normalization parameters specified by a second user input, the normalization parameters corresponding to a particular digital ink style; synthesizing, by the computing device, digital handwriting data based on the text by a machine-learning model implemented using decoder layers of a transformer machine learning model and the normalization parameters are incorporated by the machine-learning model using layers disposed between the decoder layers of the transformer machine learning model, the synthesizing including: generating stroke prediction data describing at least one digital ink stroke based on the text; and adjusting the stroke prediction data to correspond to the particular digital ink style based on the normalization parameters; and outputting, by the computing device, the digital handwriting data as configured for rendering the text in a user interface by a display device, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-3 and 5-11.

Allowable Subject Matter

10.	Claims 15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 15, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein: the machine-learning model is implemented using decoder layers of a transformer machine learning model; and the normalization parameters are incorporated by the machine-learning model using layers disposed between the decoder layers of the transformer machine learning model, in combination with other limitations, as specified in the independent claim 12.

Consider claim 20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the machine-learning model is implemented using decoder layers of a transformer machine learning model; and the normalization parameters are incorporated by the machine-learning model using layers disposed between the decoder layers of the transformer machine learning model, in combination with other limitations, as specified in the independent claim 18.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649